Blandford, J.
Where exception was taken to a decree in equity on the grounds that it was erroneous, and upon the call of the case in this court, it was dismissed on the ground that the.bill of exceptions did not specify and point out wherein the decree was erroneous, a bill of review will not lie for the errors contained in such decree. Brower vs, Cothran, (October Term, 1885). 1 Georgia Law Reporter, p. 213.
(a) The remedies provided to correct errors in proceedings and decrees in equity by motion for new trial, bill of exceptions, motions to amend and motions to set aside are as full and ample as at common law.
Jae. Gray; T. P. Westmoreland, for plaintiffs in error.
King & Spalding; Hillyer & Bro.; Candler, Thomson & Candler;. Hopkins & Glenn; E. N. Broyles, for defendants.
(b) The dismissal of the writ of error affirmed the decree, and it is res adjudicata between the parties.
Judgment affirmed.